Citation Nr: 1540952	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral foot disability, to include pes planus and pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel




INTRODUCTION

The Veteran had active duty service from June 2001 to June 2006, including service in Iraq.  His awards and decorations include the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In his substantive appeal, the Veteran requested a Board hearing.  He later withdrew his request for a hearing in April 2013.  

The Board previously remanded this case in December 2013.

The Board notes that, at the time of the prior remand, there was a paper claims file in addition to a paperless, electronic claims file associated with the Veteran's claims.  The paper portion of the claims file has now been converted into electronic format.
 
For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action on his part is required. 


REMAND

The December 2013 Board remand requested that the AOJ schedule the Veteran for examinations of his claimed hemorrhoid and bilateral foot disorders.

The record reflects that the Veteran thereafter was scheduled to attend the referenced examinations in February 2014, but failed without explanation to report.  It quickly became apparent, however, that the Veteran had in fact relocated to Germany without informing VA of his new address.  Both the Veterans Benefits Administration (VBA) and the Veterans Health Administration (VHA) attempted to obtain the Veteran's current address in Germany; the addresses they obtained were identical except in one respect:  the APO address used by VBA is "APO AE 09049," and the one used by VHA (including when notifying the Veteran of his missed examinations) was "APO AF, EU, ME, CA 09049."

In August 2015, the Veteran electronically submitted a Declaration of Status of Dependents, in which he identified his current (foreign) address.  That address was almost identical to the ones used by VA, except that the APO he lists is "APO AK 09049."

Given that the Veteran's self-reported foreign address contained a different APO address than that used by either the VBA or VHA in informing the Veteran concerning his scheduled examinations, the Board finds that the Veteran should be afforded another opportunity to participate in attending an examination in connection with his appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make arrangements for the Veteran to undergo an examination to obtain medical information as to the nature and etiology of any current hemorrhoids.  To the extent possible, the electronic claims file should be made available to the physician designated to examine the Veteran.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed hemorrhoids. 
(b) For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The examiner should specifically consider the April 2013 lay statements from individuals who had served with the Veteran which state that he had complained of hemorrhoid symptoms during service.

All examination findings, along with complete rationale for any conclusion reached, should be provided.

2.  The AOJ should make arrangements for the Veteran to undergo an examination to obtain medical information as to the nature and etiology of any current right and/or left foot disability.  To the extent possible, the electronic claims file should be made available to the physician designated to examine the Veteran.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all diagnoses related to the Veteran's feet, to include pes planus and/or pes cavus.  

(b) With regard to any pes cavus disorder found to be present, the examiner should determine whether it is at least as likely as not (i.e., is it 50 percent or more probable) that the moderate pes cavus noted on service department examination in March 2001 underwent a permanent (as opposed to a transient or temporary) increase in severity during service, resulting in current disability; and, if so,

(c)  whether it is clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the disease.  

(d)  With regard to any foot disorder other than pes cavus found to be present, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service.

(e)  If arthritis is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., June 2007)?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  All examination findings, along with complete rationale for any opinion offered should be provided. 

Thereafter, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

